IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 48395

    STATE OF IDAHO,                              )
                                                 )    Filed: April 13, 2022
          Plaintiff-Respondent,                  )
                                                 )    Melanie Gagnepain, Clerk
    v.                                           )
                                                 )    THIS IS AN UNPUBLISHED
    CALEB MICHAEL HENRIKSEN,                     )    OPINION AND SHALL NOT
                                                 )    BE CITED AS AUTHORITY
          Defendant-Appellant.                   )
                                                 )

         Appeal from the District Court of the First Judicial District, State of Idaho,
         Kootenai County. Hon. John T. Mitchell, District Judge.

         Judgment of conviction for possession of a controlled substance, affirmed.

         Eric D. Fredericksen, State Appellate Public Defender; Brian R. Dickson, Deputy
         Appellate Public Defender, Boise, for appellant.

         Hon. Lawrence G. Wasden, Attorney General; Kale D. Gans, Deputy Attorney
         General, Boise, for respondent.
                   ________________________________________________

LORELLO, Judge
         Caleb Michael Henriksen appeals from his judgment of conviction for possession of a
controlled substance. We affirm.
                                                 I.
                      FACTUAL AND PROCEDURAL BACKGROUND
         Pursuant to a plea agreement, Henriksen pled guilty to an amended charge of felony
possession of marijuana.1 I.C. § 37-2732(e). In exchange for Henriksen’s plea, the State agreed
to recommend probation and not object to a withheld judgment. During the subsequent sentencing
hearing, the district court inquired whether Henriksen or his counsel had “any corrections that


1
       The State initially charged Henriksen with possession with intent to deliver a controlled
substance.

                                                 1
should be made to” Henriksen’s presentence investigation report (PSI). Henriksen’s counsel
responded that the PSI described Henriksen “as being homeless and couch[-]surfing,” but that he
was, by the time of sentencing, “residing at his grandparents’ house” and was no longer homeless.
The district court confirmed with Henriksen that this was his only proposed correction, inquired
whether the parties had any evidence to present, and then solicited the parties’ sentencing
recommendations. Despite the parties’ joint recommendation, the district court did not withhold
judgment and sentenced Henriksen to a unified term of four years, with a minimum period of
confinement of two years, and retained jurisdiction. Henriksen appeals.
                                                 II.
                                    STANDARD OF REVIEW
         The decision to strike information from a PSI is reviewed for an abuse of discretion. See
State v. Molen, 148 Idaho 950, 961, 231 P.3d 1047, 1058 (Ct. App. 2010). The decision to
withhold judgment after a person has been convicted of a crime is also discretionary. State v.
Edghill, 134 Idaho 218, 219, 999 P.2d 255, 256 (Ct. App. 2000). When a trial court’s discretionary
decision is reviewed on appeal, the appellate court conducts a multi-tiered inquiry to determine
whether the trial court: (1) correctly perceived the issue as one of discretion; (2) acted within the
boundaries of such discretion; (3) acted consistently with any legal standards applicable to the
specific choices before it; and (4) reached its decision by an exercise of reason. State v. Herrera,
164 Idaho 261, 270, 429 P.3d 149, 158 (2018).
                                                 III.
                                            ANALYSIS
         Henriksen argues that the district court abused its discretion by failing to redline his PSI
after accepting his proposed correction and by improperly applying a heightened legal standard to
reject the parties’ joint recommendation to withhold judgment. The State responds that Henriksen
failed to obtain a ruling on his proposed correction or demonstrate that his PSI contained inaccurate
or unreliable information subject to redlining. Additionally, the State contends that the district
court properly denied Henriksen a withheld judgment because he “was demonstrably not fit for
probation and a withheld judgment would have been inappropriate.” We hold that the district court
was not obligated to redline the PSI and that Henriksen has otherwise failed to show reversible
error.


                                                  2
A.     Correction to PSI
       Henriksen argues that the district court erred by failing to redline his PSI to include his
proffered correction regarding his housing situation. The State responds that the record does not
indicate that the district court actually accepted Henriksen’s proposed correction and, even if the
correction was accepted, the district court was not obligated to redline the PSI. We agree with
both of the State’s arguments and hold that Henriksen has failed to show the district abused its
discretion.
       The rules of evidence do not apply to a PSI. I.R.E. 101(e)(1); see State v. Golden, 167
Idaho 509, 511, 473 P.3d 377, 379 (Ct. App. 2020). Trial courts have the discretion to consider
information in a PSI believed to be reliable that would otherwise be inadmissible at trial so long
as the defendant receives an opportunity to present favorable evidence and explain or rebut the
adverse information. Molen, 148 Idaho at 961, 231 P.3d at 1058. Two distinct obligations limit
this discretion. Not only must a trial court reject inaccurate, unfounded, or unreliable information
contained in a PSI, such information must also be “redlined” from the document. Golden, 167
Idaho at 511, 473 P.3d at 379. The trial court must then forward a copy of the redlined PSI to the
Idaho Department of Correction. Id. This procedure ensures a clear record for review and protects
the defendant against future misuse of the unreliable information. Molen, 148 Idaho at 961, 231
P.3d at 1058. A trial court need not, however, strike or disregard any information in a PSI that a
defendant disputes. State v. Carey, 152 Idaho 720, 722, 274 P.3d 21, 23 (Ct. App. 2012). If
disputed portions of the PSI are not facially unreliable, the defendant must supply a sufficient basis
for the trial court to make an independent determination on the reliability of the disputed
information. Id. at 722-23, 274 P.3d at 23-24.
       Henriksen contends that the district court was obligated to redline his PSI to clarify that,
by the time of sentencing, he was no longer “homeless and couch-surfing” but rather “living
full[-]time with his grandparents.” After ensuring Henriksen had read and discussed the PSI with
his counsel, the district court indicated either Henriksen or his counsel could “make [the district
court] aware of any corrections that should be made to” the PSI. The following exchange then
occurred:
       [Defense Counsel]:      Your Honor, the only correction I noted would be on page 7.
                               Under the Accommodations section, it describes
                               [Henriksen] as being homeless and couch-surfing.

                                                  3
                              [Henriksen] is currently now staying at his grandmother’s
                              and grandfather’s house. That address is listed right below.
                              So [Henriksen is] no longer homeless or couch-surfing. He
                              is residing at his grandparents’ house.
       [Court]:               All right. And Mr. Henriksen, do you agree that that’s the
                              only correction?
       [Henriksen]:           Yes, Your Honor.
The district court then solicited proposed corrections to the PSI from the State, which had none,
and heard sentencing recommendations from both parties. The PSI in the appellate record,
however, does not reflect that the district court modified the document to include Henriksen’s
proffered correction. The absence of the proffered correction is unsurprising, however, as the file
stamp on the version of Henriksen’s PSI included in the record on appeal indicates that the
document was filed prior to the sentencing hearing.
       In Golden, this Court remanded to ensure that the version of the PSI distributed per
I.C.R. 35(h) contained the trial court’s additions and corrections. Golden, 167 Idaho at 512-13,
473 P.3d at 380-81. In that case, we stated:
       We acknowledge now that PSIs are filed electronically before sentencing, the
       district courts may need to adopt a new procedure to ensure the PSI submitted as a
       documentary exhibit in the appellate record, as Idaho Appellate Rule 31(b) requires,
       is the version of the PSI containing the court’s changes, additions, or redlining made
       at the time of sentencing rather than the PSI the presentence investigator originally
       submitted to the court. Unless and until the Idaho Supreme Court implements a
       rule governing such a procedure, we leave it to the district courts to determine the
       best way to ensure the corrected PSI is in the appellate record.
Golden, 167 Idaho at 512, 473 P.3d at 380.
       While we noted in Golden that the PSI in the appellate record did not reflect changes
obviously ordered by the court, it is the burden of the defendant to ensure the sentencing court has
appropriately documented the ordered changes. See State v. Murinko, 108 Idaho 872, 873, 702
P.2d 910, 911 (Ct. App. 1985) (explaining it is the responsibility of the appellant to provide a
sufficient record to substantiate his or her claims on appeal). In the absence of an adequate record
on appeal to support the appellant’s claims, we will not presume error. State v. Beason, 119 Idaho
103, 105, 803 P.2d 1009, 1011 (Ct. App. 1991). For purposes of appeal, it is insufficient to point
to the PSI that was created prior to sentencing as evidence that the defendant’s inaccurate,
unfounded, or unreliable information was not stricken from the PSI. Instead, the defendant must



                                                 4
include the PSI that was distributed to the Department of Correction, along with any judicial order
regarding those corrections, to provide an adequate record in support of his or her claim. Because
a copy of the PSI actually distributed to the Department of Correction is absent from the record on
appeal, Henriksen has failed to provide an adequate record to review his redlining arguments.
       Even assuming the district court accepted what Henriksen claims to be a correction to his
PSI and the version of the PSI distributed per I.C.R. 35(h) does not reflect the correction, his
argument that the district court had an obligation to redline his PSI to include the correction fails.
A trial court’s obligation to redline a PSI has consistently been identified with the prohibition
against the inclusion of conjecture and speculation in a PSI and the trial court’s duty to disregard
such information. See I.C.R. 32(e)(1); State v. Hanchey, 169 Idaho 635, 641, 500 P.3d 1159, 1165
(Ct. App. 2021). In short, a trial court has an obligation to redline a PSI only to eliminate
speculation and conjecture or to remedy inaccuracies. Hanchey, 169 Idaho at 641, 500 P.3d at
1165. A trial court need not revise a PSI, however, to incorporate all information proffered by a
defendant. Id.
       The question this Court must address is whether Henriksen triggered the district court’s
obligation to redline his PSI by disputing facially unreliable information or by presenting sufficient
information for the district court to independently determine the reliability of the challenged
information. See id. In this case, Henriksen argued that a portion of his PSI related to his
“accommodations” did not accurately reflect his then-current housing situation. The allegedly
erroneous portion of Henriksen’s PSI indicated that he had described his “living situation as
‘homeless’ and ‘couch-surfing’ over the past year.” According to Henriksen, this information was
“no longer accurate” because he had moved in with his grandparents by the time of sentencing.
The allegedly erroneous information Henriksen identified in his PSI actually conveys his own
account of his living situation. That description relates to Henriksen’s housing situation prior to
the creation of his PSI--not at the time of sentencing. Any change in Henriksen’s housing situation
after the presentence investigation does not affect the accuracy or reliability of the PSI’s account
of Henriksen’s own description of his prior housing that he gave during the presentence interview.
       Contrary to Henriksen’s argument on appeal, this Court’s opinion in Molen does not
require redlining a PSI to incorporate information about circumstances arising after the
presentence investigation. At issue in Molen was whether a district court erred by declining to


                                                  5
strike information in a PSI related to a twenty-five-year-old report of “substantiated sexual abuse”
of a child that could not be reliably linked to the defendant. Molen, 148 Idaho at 961-62, 231 P.3d
at 1058-59. As Molen did not involve a change in circumstances arising after the creation of the
PSI, the case is inapposite. Henriksen’s stated change in housing did not render his description of
his lack of housing prior to the presentence investigation inaccurate or unreliable. Thus, Henriksen
failed to trigger the district court’s obligation to redline his PSI.
B.      Withheld Judgment
        Henriksen also argues that the district court abused its discretion by rejecting the parties’
joint recommendation for a withheld judgment. Specifically, Henriksen contends that the district
court relied upon I.M.C.R. 10, which governs granting a withheld judgment in a misdemeanor
case, to reject the joint recommendation for a withheld judgment, but actually “applied a higher
standard than the rule provides.” The State responds that the district court did not apply
I.M.C.R. 10 and, even if it did, Henriksen failed to show that the district court abused its sentencing
discretion.
        After hearing the parties’ sentencing arguments, the district court rejected their joint
recommendation to withhold judgment and, instead, imposed a unified term of four years, with a
minimum term of confinement of two years, and retained jurisdiction. The district court then gave
the following explanation of its sentencing rationale:
                I need to explain . . . why I am utilizing a retained jurisdiction. For me to
        put anybody on probation I have to have some sort of basis that they will succeed
        on probation. . . . Probation is the outcome that judges should strive for. I can’t
        get there with [Henriksen].
The district court then recounted Henriksen’s history of defying “all sorts of court orders” from
the inception of the case. Henriksen was ordered to submit to drug testing as a condition of pretrial
release. However, according to the district court, not only did Henriksen test positive for
cannabinoids on multiple occasions, but his testing history was also “replete” with “no-shows.”
This record of poor performance on pretrial release convinced the district court that Henriksen
“would not do well on probation.” When expounding on why judgment was not withheld, the
district court indicated:
        [R]eally the only thing we have to go on for a withheld judgment is, oddly enough,
        Idaho Criminal Rule 10, and there has to be an abiding conviction that you would



                                                    6
       do well on probation in order to grant somebody a withheld judgment, so . . . I don’t
       think I can in good conscience consider a withheld judgment.
                I appreciate the State’s recommendation for that and the State’s
       recommendation for probation. The [PSI] author recommends a retained, and I
       think that’s a well-reasoned decision given predominantly your performance in this
       case for the last five months.
                [Henriksen]--in spite of really not much of a prior record you have an LSI
       that is quite disturbingly high. It’s a 31. For someone your age and lack of a record
       that’s pretty amazing. I do understand and appreciate [counsel’s] argument that
       you’ve had a troubled life, your first contact with law enforcement was at age 11,
       and that you have autism or a diagnosis of that, and that you’ve been through some
       counseling, that you’ve had a mother that presented with some difficulty, that
       you’ve been in foster care. I understand all of those things, but that doesn’t provide
       an excuse for missing all the drug testing. You have a decision to make every time
       and that was to go to drug testing or not, and more--and many times you decided
       not to. The fact that you couldn’t afford it, that could’ve been rectified if your
       attorney would’ve applied to the Court and asked for court-administered funds to
       be used for that. I’ve done that without question before, so there--in my book
       there’s absolutely no reason for you to have missed drug testing.
       Henriksen contends that the district court misspoke when it referenced I.C.R. 10, which
relates to charging documents, and instead intended to invoke I.M.C.R. 10. Idaho Misdemeanor
Criminal Rule 10 provides, in pertinent part: “Before granting any withheld judgment pursuant to
section 19-2601, Idaho Code, in the magistrates division, the court must consider . . . [w]hether it
reasonably appears that the defendant will abide by the terms of the probation.” Henriksen
contends that the district court “primarily based” its decision not to withhold judgment on “whether
[he] could be successful on probation given his struggles in conforming with the requirements of
pretrial release.” Despite acknowledging that I.M.C.R. 10 does not directly apply to felony
sentencing proceedings, Henriksen faults the district court for ostensibly taking guidance from the
rule but then allegedly applying “a higher standard than the Rule provides by requiring ‘there has
to be an abiding conviction that [he] would do well on probation’” as a prerequisite to a withheld
judgment.
       Even assuming the district erred by applying a higher legal standard than that established
by I.M.C.R. 10, remand for resentencing is unnecessary. As stated above, the decision to withhold
judgment after a person has been convicted of a crime is discretionary. Edghill, 134 Idaho at 219,
999 P.2d at 256; State v. Trejo, 132 Idaho 872, 880, 979 P.2d 1230, 1238 (Ct. App. 1999). Refusal
to grant a withheld judgment will not be deemed an abuse of discretion if the trial court has


                                                 7
sufficient information to determine that a withheld judgment would be inappropriate. State v.
Geier, 109 Idaho 963, 965, 712 P.2d 664, 666 (Ct. App. 1985).           The State contends that the
district court “rejected Henriksen’s request for a withheld judgment because [he] was
demonstrably not fit for probation and a withheld judgment would have been inappropriate.” We
agree.    During Henriksen’s sentencing hearing, the district noted that throughout the case
Henriksen had “been defiant to all sorts of court orders.” The district court then set forth at length
Henriksen’s many positive drug tests and “no-shows” for testing while on pretrial release--despite
a pretrial release condition requiring him to submit to such testing. Immediately after reciting
Henriksen’s history of noncompliance, the district court indicated that is what convinced it “that
[Henriksen] would not do well on probation.” The district court was unpersuaded by Henriksen’s
contention that he could not afford the drug testing because he could have, but did not, move for
“court-administered funds” to pay for the tests. The district court acknowledged that probation is
“the preferred outcome” of sentencing that “judges should strive for,” but determined that
Henriksen was not an appropriate candidate for probation. This was a proper exercise of the
district court’s sentencing discretion.
                                                 IV.
                                          CONCLUSION
         Henriksen has failed to provide a sufficient record to facilitate review of his redlining
claim. Even assuming the district court failed to redline the copy of Henriksen’s PSI distributed
per I.C.R. 35(h) to include information about his housing situation at the time of sentencing, he
has not shown that the district court was obligated to redline his PSI with that information.
Additionally, even if the district court applied a heightened legal standard to the one set forth in
I.MC.R. 10, which does not apply to felony sentencing, in deciding to reject the parties’ joint
request to withhold judgment, Henriksen has failed to show the district court abused its sentencing
discretion. Accordingly, Henriksen’s judgment of conviction for possession of a controlled
substance is affirmed.
         Judge GRATTON and Judge BRAILSFORD, CONCUR.




                                                  8